TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2014



                                     NO. 03-14-00624-CV


                                        L. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 15, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.